DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poor et al. (U.S. Patent No. 7,033,446).
Regarding to claim 1, Poor teaches a gas supply system comprising:
a supplying part connected to a reaction vessel (Fig. 5, element 80, column 24, line 45); and
a blocking part provided at an upstream side of the supplying part and directly connected to the supplying part without providing a pipe between the blocking part and the supplying part (Fig. 5, element 87, column 24, line 49).
Regarding to claim 2, Poor teaches a switching part provided at an upstream side of the blocking part and configured to supply a gas into the reaction vessel in cooperation with the blocking part (Fig. 5, element 90, column 24, line 57).
Regarding to claim 3, Poor teaches an exhaust part configured to exhaust an inside of a pipe provided between the switching part and the blocking part (column 16, lines 30-32, when the chamber is vacuumed and valve 90 is opened, an inside of a pipe provided between the switching part 90 and the blocking part 87 is exhausted).
Regarding to claim 11, Poor teaches a substrate processing apparatus comprising:
a gas supply system (Fig. 5, system including elements 80/81/82/84/87),
wherein the gas supply system comprises:
a supplying part connected to a reaction vessel (Fig. 5, element 80, column 24, line 45); and
a blocking part provided at an upstream side of the supplying part and directly connected to the supplying part without providing a pipe between the blocking part and the supplying part (Fig. 5, element 87, column 24, line 49).
Regarding to claim 18, Poor teaches a method of manufacturing a semiconductor device using a gas supply system, the gas supply system comprising:
a supplying part connected to a reaction vessel (Fig. 5, element 80, column 24, line 45); and
a blocking part provided at an upstream side of the supplying part and directly connected to the supplying part without providing a pipe between the blocking part and the supplying part (Fig. 5, element 87, column 24, line 49), and
the method comprising:
(a) supplying a gas to a substrate inside of the reaction vessel through the supplying part by controlling the blocking part such that the gas flows into the reaction vessel via the blocking part and the supplying part (column 24, lines 54-57, when blocking part is 87 opened, gas flow from tank 80 to the vessel via lance 53); and
(b) exhausting the gas from the reaction vessel by the blocking part being closed when a supply of the gas to the substrate inside of the reaction vessel is completed (column 16, lines 30-32, when gas is no longer supplied to vessel and when the blocking part 87 being closed, the gas inside the vessel is exhausted via exhaust line and the pump).
Claims 1-3 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokogawa et al. (U.S. Patent No. 8,652,258).
Regarding to claim 1, Yokogawa teaches a gas supply system comprising:
a supplying part connected to a reaction vessel (Fig. 2, the supplying part including elements 48, 50, 54, 58 and everything that is directly connected to valve 70 or valve 66); and
a blocking part provided at an upstream side of the supplying part and directly connected to the supplying part without providing a pipe between the blocking part and the supplying part (Fig. 2, element 70 or element 66).
Regarding to claim 2, Yokogawa teaches a switching part provided at an upstream side of the blocking part and configured to supply a gas into the reaction vessel in cooperation with the blocking part (Fig. 2, element 74, column 24, line 57).
Regarding to claim 3, Yokogawa teaches an exhaust part configured to exhaust an inside of a pipe provided between the switching part and the blocking part (column 4, lines 34-36, when the chamber is vacuumed and valve 74 is opened, an inside of a pipe provided between the switching part 74 and the blocking part 70 is exhausted).
Regarding to claim 7, Yokogawa teaches an exhaust system configured to exhaust a gas from the reaction vessel (Fig. 2, element 28/62/59, column 4, lines 34-36), wherein the exhaust system is further configured to purge an inside of the reaction vessel while the blocking part is being opened (column 3, lines 65-67, when the blocking part 66 is opened, purge gas from gas supply source 48 flows into the chamber and exhausted out via exhaust system).
Regarding to claim 8, Yokogawa teaches a controller configured to control the exhaust system so that the gas is exhausted from the reaction vessel while the blocking part is being closed (column 4, lines 52-57).
Regarding to claim 9, Yokogawa teaches the controller is further configured to link the blocking part with a switching part to supply an inert gas to the reaction vessel (column 4, lines 52-57).
Regarding to claim 10, Yokogawa teaches a controller configured to control the gas supply system to perform:
(a) supplying a gas to a substrate inside of the reaction vessel through the supplying part by controlling the blocking part such that the gas flows into the reaction vessel via the blocking part and the supplying part (Fig. 2, column 4, lines 52-57); and
(b) exhausting the gas from the reaction vessel by the blocking part being closed when a supply of the gas to the substrate inside of the reaction vessel is completed (Fig. 2, column 4, lines 42-44).
Regarding to claim 11, Yokogawa teaches a substrate processing apparatus comprising:
a gas supply system (Fig. 1, system including elements 48/50/54/58/66/70),
wherein the gas supply system comprises:
a supplying part connected to a reaction vessel (Fig. 2, the supplying part including elements 48, 50, 54, 58, and everything that is directly connected to valve 70 or valve 66); and
a blocking part provided at an upstream side of the supplying part and directly connected to the supplying part without providing a pipe between the blocking part and the supplying part (Fig. 2, element 70 or element 66).
Regarding to claim 12, Yokogawa teaches the gas supply system further comprises:
a plurality of supplying parts comprising the supplying part and connected to the reaction vessel (Fig. 2, supplying parts including elements 48, 50, 54, 58, and everything that is directly connected to valve 70 and valve 66); and
a plurality of blocking parts comprising the blocking part and provided at an upstream side of the plurality of supplying parts to be installed close to the reaction vessel (Fig. 2, element 70 and element 66).
Regarding to claim 13, Yokogawa teaches a controller configured to control the gas supply system to perform:
(a) supplying at least one gas to a substrate inside of the reaction vessel through at least one of the plurality of supplying parts by controlling the gas supply system to operate the plurality of blocking parts such that the at least one gas flows into the reaction vessel via the plurality of blocking parts connected to the at least one of the plurality of supplying parts, respectively (Fig. 2, column 4, lines 52-62); and
(b) exhausting the at least one gas from the reaction vessel by the at least one of the plurality of blocking parts being closed when a supply of the at least one gas to the substrate inside of the reaction vessel is completed (Fig. 2, column 4, lines 42-44).
Regarding to claim 14, Yokogawa teaches an exhaust system configured to exhaust a gas from the reaction vessel (Fig. 2, element 28/62/59, column 4, lines 34-36), wherein the exhaust system is further configured to purge an inside of the reaction vessel while the blocking part is being opened (column 3, lines 65-67, when the blocking part 66 is opened, purge gas from gas supply source 48 flows into the chamber and exhausted out via exhaust system).
Regarding to claim 15, Yokogawa teaches a controller configured to control the exhaust system so that the gas is exhausted from the reaction vessel while the blocking part is being closed (column 4, lines 52-57).
Regarding to claim 16, Yokogawa teaches a switching part provided at an upstream side of the blocking part (Fig. 2, element 74), wherein the controller is further configured to link the blocking part with the switching part to supply an inert gas to the reaction vessel (column 4, lines 61-64).
Regarding to claim 17, Yokogawa teaches the gas supply system is configured to supply an inert gas to the reaction vessel (column 4, lines 58-64).
Regarding to claim 18, Yokogawa teaches a method of manufacturing a semiconductor device using a gas supply system, the gas supply system comprising:
a supplying part connected to a reaction vessel (Fig. 2, the supplying part including elements 48, 50, 54, 58, and everything that is directly connected to or valve 66); and
a blocking part provided at an upstream side of the supplying part and directly connected to the supplying part without providing a pipe between the blocking part and the supplying part (Fig. 2, element 66), and
the method comprising:
(a) supplying a gas to a substrate inside of the reaction vessel through the supplying part by controlling the blocking part such that the gas flows into the reaction vessel via the blocking part and the supplying part (column 4, lines 54-58); and
(b) exhausting the gas from the reaction vessel by the blocking part being closed when a supply of the gas to the substrate inside of the reaction vessel is completed (column 4, lines 65-67, when gas is no longer supplied to vessel when the blocking part 66 being closed, the gas inside the vessel is exhausted by exhaust line 28 and pump 59).
Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azumo et al. (U.S. Patent No. 9,293,543).
Regarding to claim 1, Azumo teaches a gas supply system comprising:
a supplying part connected to a reaction vessel (Fig. 5, supplying part including elements 36a and 36g); and
a blocking part provided at an upstream side of the supplying part and directly connected to the supplying part without providing a pipe between the blocking part and the supplying part (Fig. 5, element 36d, blocking part 36d, which is a valve, is provided at an upstream side of the supplying part 36a and directly connected to the supplying part 36a without providing a pipe between the blocking part 36d and the supplying part 36a).
Regarding to claim 5, Azumo teaches a furnace opening part provided at a lower portion of the reaction vessel (Fig. 5, the lower portion of the system), wherein the blocking part is directly provided in the furnace opening part without providing a pipe between the furnace opening part and the blocking part (Fig. 5, the blocking part 36d is directly provided in the furnace opening part without providing a pipe between the furnace opening part and the blocking part).
Regarding to claim 6, Azumo teaches a furnace opening box part (Fig. 5, a box including the lower portion of the system) capable of performing local exhaust of the furnace opening part (Fig. 5, column 10, lines 5-6, furnace opening box part including element 37 to performs local exhaust of the furnace opening part), wherein the blocking part is provided in the furnace opening box part (Fig. 5, blocking part 36d is provided in the furnace opening box part).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Azumo et al. (U.S. Patent No. 9,293,543), as applied to claim 1 above, in view of Kurokawa (U.S. Patent No. 8,293,014).
Regarding to claim 4, Azumo does not disclose the blocking part comprises a cooling part configured to cool the blocking part by supplying a coolant to the blocking part. Kurokawa discloses a lower portion of a system comprises a cooling part configured to cool the lower part by supplying a coolant to the lower part (Fig. 4, column 6, lines 39-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Azumo in view of Kurokawa to comprise in the lower part of the system a cooling part to cool the part by supplying a coolant to the part in order to prevent overheating, thus to increase reliability. Since the blocking part is attached to the lower part of the system, the cooling part cools the blocking part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828